DETAILED ACTION

	This Office Action is in response to Applicant’s Amendment dated 6/15/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al [US 2006/0105558] in view of Wallace et al [US 2019/0206728].
►	With respect to claim 1, Chuang et al (fig 9, text [0001]-[0052]) discloses a multi-layer device comprising:
	a conductive layer (130/132); 
	a dielectric layer formed on top of conductive layer (140/610/620); 
	a via pattern (140/610/620/710/720) formed in the dielectric layer, wherein the via pattern is comprised of a plurality of channels (710/720) and columns (140/610/620), wherein a first portion (710 & portion 720 containing 710, fig 7) of the via pattern extends vertically downwards through the entire dielectric layer to directly contact the conductive layer (130), wherein a second portion (720) of the via pattern extends vertically downwards without coming into direct contact with the conductive layer, wherein the first portion of the via pattern is located within the s second portion of the via pattern, such that, the first portion of the via pattern that extends vertically downwards through the entire dielectric layer to directly contact the conductive layer is located between sections of the via pattern that extends vertically downwards without coming into direct contact with the conductive layer.
	Chuang et al does not expressly teach wherein some of the plurality of channels in the via pattern can be broken up into multiple channels by sections of the dielectric layer, wherein at least one channel of the plurality of channels in the via pattern is broken up in to three or more channels sections by different sections of the dielectric layer.
	However, Wallace et al (figs 25 & 27) teaches some of the plurality of channels (241) in the via pattern are broken up into multiple channels by sections of the dielectric layer (105); wherein at least one channel of the plurality of channels in the via pattern is broken up in to three or more channel by different sections of the dielectric layer.
	Therefore, it would have been obvious for those skilled in the art modify device of Chuang et al by using some of the plurality of channels being broken up into multiple channels wherein at least one channel of the plurality of channels in the via pattern being broken up into three or more channels as being claimed, per taught by Wallace, to provide designed conductive path as being needed for multi-layer device.
►	With respect to claims 3-4 and 7-8, Chuang et al discloses wherein the via pattern is filled with a conductive metal (810/820, text [0045]-[0046] ); wherein the conductive metal (copper) used to fill the via pattern is selected from the group consisting of Cu, Co, Ru, a conductive metal and alloy.
►	With respect to claim 5, Chuang et al (text [0045]-[0046] & [0024]-[0025]) discloses wherein the conductive metal used to fill the via pattern is comprised of a first material (TaN/Ta/Cu)  and the conductive layer is comprised of second material (TaN/Ta/Cu)  , wherein the first material and the second material are the same material.
►	With respect to claim 6, Chuang et al (text [0051], [0045]-[0046], [0024]-[0025]) discloses wherein the conductive metal used to fill the via pattern is comprised of a first material (TaN/Ta/Cu)  and the conductive layer is comprised of second material (Ti/other metall)  , wherein the first material and the second material are the same material.

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819